Opinión disidente del
Juez Asociado Señor Rigau
con la cual concurre el Juez Asociado Señor Ramírez Bages
San Juan, Puerto Rico, a 31 de enero de 1967
Se escribe esta opinión disidente bajo la premisa de que el fin no justifica los medios. Dicha premisa no solamente es una moral sino también jurídica. Prueba de esto último es la existencia, en todos los derechos del mundo, de los códigos y reglas de procedimiento civil y criminal.
Como toda regla tiene excepción y para agotar toda posibilidad hipotética, podemos reducir la anterior premisa a los siguientes términos: El fin no siempre justifica los medios. El caso de autos, sostengo, cae bajo esta premisa.
También se escribe esta opinión bajo la segunda premisa de que el Tribunal Supremo de Puerto Rico, por su alto rango dentro de la jerarquía oficial de nuestra sociedad y por su naturaleza especial de institución rectora de nuestro derecho, viene obligado a tratar el mismo con sumo cuidado. Si fuese posible — por razones que más adelante expondré — dicho cui-*926dado debe ser mayor cuando se trata de nuestro derecho civil según éste se encuentra realizado en el Código de ese nombre.
La objeción principal que tengo a la opinión mayoritaria es de orden constitucional y metodológico. Dicho llanamente, no está bien lo que la opinión mayoritaria hace para llegar a la conclusión a que llega. Como trataré de demostrar, es tan peligroso ese error de método que ante su tamaño, el más reducido bien que la decisión aporta no representa una com-pensación adecuada al perjuicio que la misma inflige a nues-tro ordenamiento jurídico. También tengo objeciones de ca-rácter técnico-jurídico a la opinión mayoritaria, las cuales señalaré más adelante.
El problema jurídico presentado por el caso de autos es sencillo. También lo es la disposición de nuestro derecho positivo envuelta en el mismo. Como este caso gira alrededor del Art. 11 del Código Civil, 31 L.P.R.A. sec. 11, conviene releerlo desde ahora. Aunque realmente sólo se trata en este caso del primer párrafo de dicho artículo, como el mismo es breve y para mayor claridad y precisión, lo transcribimos completamente. Dice el Art. 11 del Código Civil:
“Las formas y solemnidades de los contratos, testamentos y demás instrumentos públicos, se rigen por las leyes del país en que se otorguen.
“Cuando los actos referidos sean autorizados por funcionarios diplomáticos o consulares de los Estados Unidos en el extranjero, se observarán en su otorgamiento las solemnidades establecidas por las leyes de los Estados Unidos.
“No obstante lo dispuesto en esta sección y en la anterior, las leyes prohibitivas concernientes a las personas, sus actos o sus bienes, y las que tienen por objeto el orden público y las buenas costumbres, no quedarán sin efecto por leyes o sentencias dictadas, ni por disposiciones o convenciones acordadas en países extranjeros.” (Subrayado nuestro.)
Como vamos a remitirnos luego a lo escrito sobre el particular por los tratadistas, conviene también aclarar que el *927Art. 11 del Código Civil español es idéntico al nuestro, excep-to que, como es de esperarse, donde el nuestro dice “funciona-rios diplomáticos o consulares de los Estados Unidos” el Código español se refiere a los funcionarios diplomáticos o consulares de España, y donde el nuestro habla de las leyes de los Estados Unidos el español se refiere a las leyes españolas.
En este caso se trata, en esencia, de un menor de 18 años que fue emancipado en Nueva York. La emancipación se verificó (1) mediante documento escrito, (2) por su madre con patria potestad (su padre había fallecido), (3) con el consen-timiento expreso del menor, (4) ante dos testigos y (5) el documento fue debidamente autenticado ante notario.
El menor emancipado y unos hermanos suyos vendieron un inmueble sito en Puerto Rico. El Registrador inscribió el título pero anotó como defecto subsanable que no se acreditó en el otorgamiento de la escritura de emancipación que se hubiesen cumplido los requisitos que en cuanto a su forma y solemnidades se exigen por el Estado de Nueva York, lugar donde se otorgó el instrumento de emancipación.
El Registrador tiene razón. El defecto es subsanable y lo que corresponde hacer es subsanarlo. Así ya lo habíamos resuelto antes. Rojas, Randall & Co. v. Registrador, 27 D.P.R. 21 (1919). Allí dijimos a las págs. 23 y 24:
“Tampoco el documento demuestra, y en ello estamos con-formes con el registrador, que se hayan llenado los requisitos necesarios en cuanto a forma y solemnidad requeridas por las leyes del Estado de New York para el traspaso de bienes in-muebles. A la parte interesada incumbía acreditar ese extremo, y no habiéndolo hecho así la omisión constituye un defecto sub-sanable que no impide la inscripción solicitada.”
Sin embargo, ¿qué resuelve la opinión mayoritaria? La opinión mayoritaria, a pesar de la disposición terminante y clara del Art. 11 del Código Civil, en el sentido de que “Las formas y solemnidades de los contratos, testamentos y demás *928instrumentos públicos, se rigen por las leyes del país en que se otorguen,” expresa — la opinión — que esa disposición del Código es de naturaleza potestativa, esto es, discrecional; que no es mandatoria. Resuelve la opinión mayoritaria que como la emancipación hecha en Nueva York cumple con los requisitos formales exigidos para las emancipaciones hechas en Puerto Rico, por lo tanto la misma es inscribible sin de-fecto subsanable alguno.
Como dije antes, tengo dos objeciones mayores a la opi-nión mayoritaria. Una es de carácter técnico-jurídico. Esto es, como cuestión de derecho, la opinión mayoritaria es, a mi modo de ver, errónea. Trataré de demostrarlo con las mismas autoridades que la opinión mayoritaria cita, además de aña-dir otras. La otra objeción, dije, es de naturaleza consti-tucional y metodológica. Al discutir ésta trataré de demos-trar por qué no se justifica ni es aconsejable violentar en la forma que dicha opinión violenta nuestro sistema de derecho civil y que, por el contrario, ello es perjudicial a nuestro derecho. Veamos primero la objeción de derecho que formulo a la opinión mayoritaria.
La controversia gira, en este aspecto, en cuanto a la naturaleza del Art. 11 del Código Civil. La opinión mayorita-ria sostiene que dicho artículo es discrecional. Yo sostengo que es imperativo. Muchos de estos conflictos de interpreta-ción de estatutos podrían evitarse si lo primero que se hicie-se fuese leer la propia ley. Por eso hemos copiado dicho artículo al comienzo de esta opinión. Nótese que el Art. 11 no dice que los instrumentos podrán regirse por las leyes del país en que se otorguen, sino que dice que se rigen por las leyes del país en que se otorguen. En forma más positiva y clara no pudo decirlo el Código. Lo que la opinión mayorita-ria propone no es una nueva interpretación, sino una nueva redacción. Pero esto último es parte del argumento que hemos dejado para el segundo término. Ahora estamos considerando la naturaleza del Art. 11.
*929La opinión mayoritaria cita unos comentaristas de de-recho civil y de derecho internacional privado. Veamos qué dicen esos comentaristas. Los primeros siete que voy a men-cionar están citados en la opinión mayoritaria. Comencemos con el internacionalmente conocido estudioso del derecho internacional privado, Ernst Rabel. Dicho autor sostiene la posición que aquí sostengo, esto es, que el Art. 11 es impera-tivo. Es más, dice que en Puerto Rico y en España es impe-rativo. Veamos sus propias palabras:
“ [L] o cus regit actum acquired compulsory force. Whatever law may govern the contract in other respects, the law of the place where it is made always determines whether any formalities are obligatory, and if so, which are required. In this shape as imperative, the rule was recognized for a long time in England, and appears in a number of countries.” (Subrayado nuestro.)
Al final de esa cita el autor coloca su escolio número 5 en donde menciona los países en que la disposición aquí discutida es imperativa. En dicho escolio menciona específicamenta a Puerto Rico, a España, y a más de otros diez países de derecho civil. (1)
El segundo autor citado que vamos a examinar es otro comentarista del derecho internacional privado, Julian E. Verplaetse. Este autor también concluye que la disposición del Art. 11 es imperativa. En la sección dedicada al derecho español de conflicto de leyes de su tratado, al discutir preci-samente la naturaleza de la disposición que aquí nos ocupa se expresa como sigue:
“Como ya hemos apuntado no parece existir disenso al res-pecto entre los autores: el sistema positivo español debe inter-pretarse como imperativo.” — Derecho Internacional Privado, (1954) pág. 487.
Otro autor citado en la opinión mayoritaria es Arthur Nussbaum, Principios de Derecho Internacional Privado, *930ed. española (1947). Escribiendo sobre la ley aplicable a la forma de los actos jurídicos en su citada obra, dice el autor, a las págs. 167-168:
“Tanto en el sistema del derecho consuetudinario como en el del derecho civil, es un procedimiento común separar la ‘forma’ de la ‘substancia’ de un acto jurídico, y sobre la base de esta diferenciación, contrastar su validez ‘extrínseca’ e ‘intrínseca’. A través del régimen de los conflictos de leyes esta cuestión se hace sentir en testamentos, contratos, ciertos instrumentos (deeds) y matrimonios. El problema consiste en establecer si las formalidades de una transacción pueden estar gobernadas por otra ley que la que controla su substancia. El sistema del derecho civil ha dado hace mucho una rotunda contestación afirmativa. Desde el tiempo de Bartolo se acepta que las for-malidades de una transacción y los efectos de su inobservancia están gobernados por la ley del lugar donde se ha concluido (lex loci actus), y esta amplia proposición, llamada más tarde locus regit actum, ha llegado a ser un bien establecido y característico aspecto del derecho privado continental europeo. Ha sido incor-porada a muchos códigos, particularmente al alemán, italiano, brasileño y japonés.
“El derecho consuetudinario no tiene ninguna regla general similar, pero se está orientando claramente hacia ella, de modo que la brecha entre los dos grandes sistemas ha disminuido con-siderablemente al respecto. Contratos y matrimonios que son válidos bajo la lex loci actus, son así reconocidos en Inglaterra y en los Estados Unidos de Norte América.” (Subrayado nuestro.)
Otra obra citada es el Manual de Derecho Internacional Privado (1944), de Romero Del Prado, Tomo 2. En cuanto a la naturaleza imperativa o facultativa de la regla “locus regit actum” que es la recogida en el Art. 11 del Código Civil de Puerto Rico, en el Código Civil español y en casi todos los códigos civiles, manifiesta su criterio de que para las formas “ad-probationem” debe aplicarse dicha regla y que para las formas “ad-solemnitatem” no debe aplicarse, salvo que otra cosa se disponga por ley. Reconoce, pues, dicho autor, como es natural que reconozca, que la regla ha de ser imperativa o no *931según se disponga por ley. Ya sabemos lo que dispone la ley en Puerto Rico, de manera que no puede decirse que Romero expresa que nuestro Art. 11 sea de carácter facultativo. Por el contrario, la conclusión lógica de su explicación es que en Puerto Rico la regla es imperativa porque así está dispuesta por ley. La discusión mencionada aparece en las págs. 302-303 de su citada obra.
Otro autor citado es Adolfo Miaja, Derecho Internacional Privado (1955), Tomo 2. Luego de señalar que “la doctrina más generalizada es la de la imperatividad,” y luego de citar en ese sentido a los tratadistas Lasala Llamas, Trías De Bes, Yanguas y Verplaetse, concluye Miaja diciendo “Nos parece esta opinión la más ajustada a nuestro derecho posi-tivo_” Págs. 194-195 de la obra citada.
Goldschmidt en su Sistema y Filosofía del Derecho Internacional Privado (1954) Tomo 2, discute los conceptos de forma y contenido de los instrumentos. Prefiere la forma facultativa de la regla locus regit actum pero reconoce que el primer párrafo del Art. 11 “establece que las formas y solem-nidades de los contratos, testamentos y demás instrumentos públicos se rigen por las leyes del país en que se otorguen.” (Subrayado nuestro.) Obra citada, pág. 201. Señala que el Art. 11 contiene una excepción al declarar en su segundo párrafo que cuando los instrumentos sean autorizados por funcionarios diplomáticos o consulares de España en el extranjero, se observarán en su otorgamiento las solemnida-des establecidas por las leyes españolas. Como hemos visto, nuestro Código contiene una excepción similar.
Cuando Manresa dice que la disposición del Art. 11 es potestativa no está utilizando el concepto en la misma forma en que lo entiende la opinión mayoritaria. Lo que Manresa señala es que el Art. 11 permite al nacional español que otorga un instrumento en el extranjero someterse a la ley de su país si otorga el mismo ante funcionarios diplomáticos o consulares de España. Esto es, no sostiene Manresa que la *932aplicación del artículo es discrecional. Sostiene que el Art. 11, en virtud de su segundo párrafo, permite una excepción a la regla general establecida en su párrafo primero. En otras palabras, lo que señala es que es potestativo del nacional español que otorga un instrumento en el extranjero observar las formalidades de la ley del país en que otorga el documento (primer párrafo del Art. 11) u observar las formalidades requeridas por la ley española si concurre ante un funcio-nario diplomático o consular español. Manresa, Comentarios al Código Civil Español, Tomo 1 (1956) pág. 240. En la edición de 1943, pág. 180. Como hemos ya señalado, similar potestad concede nuestro propio Art. 11.
Don José Castán Tobeñas, Juez Presidente del Tribunal Supremo de España, ha escrito sobre el particular:
“La legislación española adopta sin vacilación, con respecto a las formas extrínsecas de los negocios jurídicos, la antigua regla locus regit actum, tomada de la teoría estatutaria. El art. 11, párrafo l.°, prescribe que ‘las formas y solemnidades de los con-tratos, testamentos y demás instrumentos públicos se rigen por las leyes del país en que se otorguen.’ Aunque la expresión legal es incompleta, hay que entender que toda clase de actos jurídicos, sea cualquiera su forma, pública, privada o verbal, están sujetos a la regla tradicional locus regit actum.
“Hay un caso en que el Estatuto formal es potestativo, pues dice el Código que cuando los actos ‘sean autorizados por fun-cionarios diplomáticos o consulares de España en el extranjero, se observarán en su otorgamiento las solemnidades establecidas por las leyes españolas’ (art. 11, párrafo segundo).” — Derecho Civil Español, Común y Foral, Tomo 1, Vol. 1, lOma. ed. (1962) págs. 500-501. En la novena edición (1955), Tomo 1, Vol. 1, págs. 446-447.
Otro Magistrado del Tribunal Supremo de España y también profesor de derecho civil, Don Francisco Bonet Ramón, al comentar el Art. 11 escribe:
“[S]e comprende igualmente que considere natural la ob-servancia del lugar del otorgamiento, ya que, en efecto, ante un *933Notario de aquel lugar difícilmente podía observarse una forma diferente.
“Por ello hay que entender que la regla locus regit actum se refiere desde luego a todos los actos lícitos. Dentro del grupo de los negocios jurídicos, se extiende tanto al negocio unilateral (p. ej., testamento, despido en un contrato de arrendamiento de servicios, etc.) como al multilateral . . .” — Código Civil Comen-tado, (1962) pág. 58.
Como los demás autores, Bonet Ramón, en su Compendio de Derecho Civil (1959) Tomo I, pág. 232, concluye que “Según el párrafo primero del artículo 11 del Código Civil, las formas y solemnidades de los contratos, testamentos y demás instrumentos públicos se rigen, por las Leyes del país en que se otorguen.”
Puede verse que el Art. 11 tanto (1) por su letra expre-sa y clara, (2) como por su origen histórico, (2) (3) como por el criterio casi universal de la doctrina, es de naturaleza imperativa. Esa es la regla del derecho civil. Por el contrario, el derecho común anglosajón no reconoce ninguna regla con primacía aunque en general puede decirse que en cuanto a sucesiones gobierna la regla lex rei citae. Sin embargo el derecho común se está acercando a la regla del derecho civil, locus regit actum. Rabel señala que la mayor parte de los estados de la Unión americana ya han incorporado legislati-vamente dicha norma a su derecho. (3)
Yerra, pues, la opinión mayoritaria al entender que el Art. 11 del Código Civil es discrecional. Dicho artículo es imperativo.
*934l — l H-i
Pasemos ahora a la segunda objeción que formulo a la opinión mayoritaria. Ésta es la de orden constitucional y metodológico. La opinión mayoritaria, como he señalado, hace una enmienda directa al Código Civil. Al hacerlo, claro está, viola el Art. 14 de dicho Código el cual preceptúa que cuando la ley es clara su letra no debe ser menospreciada bajo el pre-texto de cumplir su espíritu. En este caso no se trata ni aún siquiera de una tentativa de cumplir su espíritu, o sea, su in-tención. Ese primer párrafo del Art. 11 es explícito y su intención surge claramente de su propia letra. Si no bastase con la letra clara y explícita del artículo — debía bastar — ahí está su historial y la doctrina española y extranjera, la cual hemos reseñado. Pero lo que considero más serio y objetable en la opinión mayoritaria — y ésta es mi objeción mayor — es que es contraria a nuestro sistema constitucional y contraria y perjudicial a nuestro sistema jurídico. Es contraria a nuestro sistema constitucional porque es a la Asamblea Legislativa a quien corresponde hacer las enmiendas directas a la ley escrita en Puerto Rico. Es contraria y perjudicial a nuestro sistema jurídico porque ésta es una jurisdicción de derecho' civil y de derecho escrito y la opinión mayoritaria introduce en nuestro derecho civil la forma cruda de enmen-dar sin ambages el Código Civil mediante casos, forma más propia de derechos menos maduros. (4)
En nuestro sistema constitucional, que es uno democráti-co-representativo, son los departamentos políticos del gobier-no — el Legislativo y el Ejecutivo — a los que corresponde legislar. Esto no es así por capricho sino que es una conse-cuencia necesaria del sistema democrático. Hacer la ley es *935hacer política pública y corresponde hacerla primordialmente al Legislativo y al Ejecutivo porque son éstos los dos depar-tamentos del gobierno que están sujetos periódicamente al endoso o rechazo del pueblo a través de los comicios electora-les y son por eso directamente responsables al pueblo. (5) Uniformemente se reconoce en los países de derecho civil la supremacía de la ley escrita y aun en los países tradicional-mente de derecho consuetudinario cuando el órgano legisla-tivo decreta legislación se le reconoce a ésta la preeminencia por representar dicha legislación la más explícita formula-ción de la política pública. (6)
La función primordial del departamento judicial es la de resolver casos y controversias y, naturalmente, para ello ha de aplicar la ley y ha de interpretarla cuando sea necesa-rio. Sin embargo, es claro que el arbitrio judicial no es absoluto. Como todas las cosas, la discreción judicial tiene sus límites. Si se relevara a los órganos judiciales de la *936subordinación a la ley y éstos pudiesen hacer enmiendas a ésta so color de que son convenientes, se caería en la desa-fortunada situación de que se perdería la certeza del derecho y su valor objetivo e impersonal, que es por sí una preciosa garantía de la libertad. La pretendida libertad del juez de modificar la ley se resolvería esencialmente en la negación de la verdadera libertad, que es la libertad bajo la ley demo-cráticamente formulada, conocida por todos y aplicada a todos por igual. (7)
Resulta claro que no conviene al estado de derecho que el Código Civil pierda su certeza para convertirse en lo que en cada ocasión una mayoría de un tribunal determine qué redacción le satisface más. Si se aceptase esa manera de apli-car la ley ¿quedaría entonces alguna oración en todo el Código que valga lo que vale el papel en que está impreso? Si la mayoría del Tribunal puede enmendar directamente la primera oración del Art. 11 ¿por qué no podría enmendar cualquiera otra disposición del Código? Si eso fuese así el Código ya no diría jamás lo que su propio texto prescribe. Como se sabe, el Código Civil trata de instituciones suma-mente importantes para la vida de los individuos y de la sociedad, tales como el matrimonio, el divorcio, las sucesiones, la contratación, las relaciones de familia, etc. Conviene a los mejores intereses públicos que esa legislación sólo pue-da ser enmendada por la Asamblea Legislativa que es el órgano responsable al pueblo.
Como debe saberse ya, no soy de los que creen que la ley debe aplicarse conforme los postulados de la anacrónica escuela analítica. Creo más bien en la aplicación de la ley en la forma en que la entienden los juristas de la escuela sociológica. En cuanto a nuestro Código Civil se refiere, he expresado antes que debemos interpretarlo con imaginación *937para impartirle flexibilidad y revitalizarlo de manera de asegurar su permanencia ya que dicho cuerpo legal es una de nuestras piezas legislativas más terminadas y valiosas. Borges v. Registrador, 91 D.P.R. 112 (1964).
Sin embargo, allí mismo, en Borges, señalamos que “No le estamos haciendo violencia al articulado del Código Civil” pues allí actuamos dentro del propio articulado del mismo. Una cosa es la aplicación e interpretación judicial de la ley escrita, lo cual es necesario y permisible en los países de de-recho civil, y otra cosa es la libre formulación del derecho por los tribunales en los países de derecho consuetudinario cuando no tienen legislación expresa sobre el asunto bajo con-sideración. El juez cuidadoso tendrá siempre estas diferencias en mente según aplique el derecho civil o el derecho consue-tudinario. (8) Lo que propone la opinión mayoritaria, como he señalado antes, no es una interpretación sino una nueva redacción y le hace violencia al texto escrito y a todo el espí-ritu que informa el derecho civil.
Una distinguida estudiosa de estos problemas ha escrito:
“There is a great deal of difference between acceptance of a law of precedents largely in-lieu-of statutory law according to the common law pattern and its use in aid of statutory law according to the civil law model.
“Apart from the area of constitutional decision making, statutory law creation is rapidly taking over traditional spheres of the common law. The law creativeness of a judicial decision within a system of largely statutory law is, of course, quite different in scope from that of a decision operating within a system of common law. To the extent that statutes can be formulated without undue verbosity and ambiguity, they are preferable to common law dispositions.” — Silving, trabajo citado en el escolio 8, págs. 195, 241-242.
*938Algunos autores proponen que los códigos sean enmenda-dos para que el Art. 11 cobre mayor flexibilidad. Creo desea-ble esa reforma legislativa del Art. 11. En Estados Unidos la Ley Modelo sobre otorgamiento de testamentos consagra la norma civilista locus regit actum y también reconoce la validez del testamento ejecutado de acuerdo con la ley vigen-te en el domicilio del testador al momento de testar. El Estado de Nueva York ha adoptado legislativamente la regla locus regit actum y una disposición similar a la de la Ley Modelo. Para las autoridades correspondientes a estos particulares véase Armstrong v. Armstrong, 85 D.P.R. 404, a las págs. 410-412 (1962) en donde examinamos detenidamente estas cuestiones.
Si se desea enmendar el Código Civil sobre este particular basta con gestionar una breve y no controvertible enmienda legislativa a la primera oración del Art. 11. Eso muy bien puede gestionarlo y conseguirlo el Departamento de Justicia. Preparar y gestionar legislación para la reforma de nuestro derecho escrito, es una de las funciones de los Ministerios de Justicia. Véanse, Cardozo, “A Ministry of Justice”;(9) Castán, Derecho Civil Español, Común y Foral, tomo I, vol. 1, 10ma. ed. 1962, pág. 194; Trías Monge, “Derecho y Justicia en Puerto Rico,” 25 Rev. C. Abo. P.R. 417 (1965); Pound, Jurisprudence (1959) Vol. 1, pág. 356, Vol. III, pág. 600.
Esa — la enmienda legislativa — es la forma correcta de enmendar un Código Civil. La Ley de Bases de 11 de mayo de 1888, la cual autorizó la redacción del Código Civil español por la Comisión de Códigos, en su base 27 dispuso un sistema de revisiones periódicas del Código y el propio Código Civil español en sus Disposiciones Adicionales dispone que el Pre-sidente del Tribunal Supremo y los de las Audiencias Terri-toriales han de elevar, al fin de cada año, al Ministro de Gracia y Justicia una Memoria informativa de las deficien-cias y dudas que las Salas de lo Civil hayan encontrado al *939aplicar el Código, y en vista de los datos que así se obten-gan, de los progresos realizados en otros países que sean utilizables y de la jurisprudencia del Tribunal Supremo, la Comisión de Codificación formulará y elevará al Gobierno las reformas que convenga introducir.
El escolio número 6 de la propia opinión mayoritaria implícitamente sostiene mi posición. Señala cómo varios países han enmendado legislativamente sus códigos y leyes para reformar la disposición legislativa que aquí discutimos, a saber, Italia, Grecia, Polonia, Alemania, Egipto y Checos-lovaquia. Aun en Nueva York, jurisdicción de derecho consue-tudinario, se ha hecho dicha reforma mediante enmienda legis-lativa. Sin embargo, aquí, en una jurisdicción de derecho civil, se pretende enmendar el Código con una opinión. Por excepción, en Francia se ha podido hacer la aquí discutida reforma mediante acción jurisprudencial porque el Código francés no contiene una disposición expresa al efecto, contra-rio al Código puertorriqueño y a otros muchos. (10)
Lo dicho hasta aquí debe servir para recordar que el Tribunal no debe funcionar como un “organismo exclusiva-mente de poder.” Constituimos un tribunal de derecho y esto nos impone una ineludible responsabilidad para con la dis-ciplina jurídica. Ya antes se nos ha recordado esto desde afuera. (11) Debemos recordarlo nosotros desde dentro.
Además de las consideraciones técnicas, metodológicas y constitucionales que he mencionado, hay otra consideración que el Tribunal Supremo de Puerto Rico no puede perder de vista. Ésta es una consideración jurídica en el más profundo sentido de la palabra. Cuando el Gran Descubridor hincó en esta tierra su pendón sembró aquí la simiente del derecho civil. Ésta es una jurisdicción de derecho civil. Nuestro Código *940Civil es uno de nuestros mayores valores jurídicos. Eso de por sí bastaría para que el foro y la judicatura puertorriqueña velasen por él. Eso es aún más necesario por tratarse aquí de una sociedad en donde coexisten los dos grandes sistemas jurídicos occidentales, el derecho civil y el derecho común anglosajón. (12) Es masivo el influjo en nuestro derecho del “common law.” Esto es así, en grandísima medida, por la gran pujanza económica que tienen en nuestros días los países en donde rige ese derecho. Claro está, ese influjo es muchas veces conveniente. Otras veces no lo es. En el campo jurídico, ¿a quién es, si no es a este Tribunal, al que le toca velar por esas diferencias?
Es un error aplicar indiscriminadamente técnicas casuís-ticas del derecho común anglosajón a la elaboración del dere-cho civil. No hay duda de que la jurisprudencia tiene su pa-pel creador en ambos sistemas de derecho pero es preciso notar las diferencias. La técnica casuística es útil en el derecho civil para llenar lagunas y al aplicar e interpretar la norma positiva, pero no debe utilizarse para substituirla. Hace mal el Tribunal al permitir la enmienda directa al arti-culado del Código porque es posible que se inicie así impensa-damente una práctica que andando el tiempo puede con-*941ducir a la eventual destrucción de nuestro derecho civil.
Al reflexionar sobre el quehacer jurídico en Puerto Rico, dada la circunstancia de que operan aquí el derecho civil y el derecho común anglosajón, y al considerar que “tal vez reserve el porvenir a la cultura jurídica de vuestro pueblo misiones transcendentalísimas ... y a que se llegue a en-contrar una síntesis feliz” Castán nos advierte que “esta aspiración ambiciosa requerirá un largo camino que habréis de seguir con mucha prudencia y parsimonia.” (13) Creo que está ausente la debida prudencia en la manera de resolver que en este caso utiliza la opinión mayoritaria de la cual disiento.
Un estudioso puertorriqueño de nuestro Derecho, también preocupado por ésta, que debe ser preocupación importante de este Tribunal, ha escrito:
“El derecho civil en Puerto Rico corre peligro de desvitali-zarse. Vastas zonas del mismo, ... se han cedido, sin razón válida para ello, a la jurisprudencia norteamericana. Conceptos del derecho común también matizan y afectan otras instituciones de nuestro derecho civil, no porque los postulados de nuestra socie-dad así lo exijan, sino por pereza o descuido o indebido aprecio de los valores envueltos. La pérdida o corrupción del derecho de un país acarrea consecuencias tan graves como las que produce el olvido o la adulteración de su lenguaje. Independientemente de la posición que se sostenga sobre la solución del destino político de este pueblo, es responsabilidad de nuestra clase velar por la salud y el enriquecimiento de nuestras instituciones jurídicas. La sustitución o aún la alteración de figuras del derecho civil por principios del derecho común o de otros derechos es enteramente aceptable si es que en consecuencia se ha de servir mejor los intereses del país, pero no si el desplazamiento ocurre por pura *942acción sonámbula o avance desatendido del proceso de asimila-ción jurídica.” (14)
Las anteriores consideraciones y el conocimiento que tengo que suponerle a los miembros del Tribunal de las con-diciones en que se desenvuelve nuestro Derecho, deben ser más que suficientes para que aprecien la necesidad de evitar que las técnicas del derecho común anglosajón, muy propias de aquel derecho, tengan, corriendo el tiempo, el resultado de desvitalizar y adulterar nuestro derecho civil hasta hacerlo irreconocible. Bréguese sobre ésto con la prudencia que nos recomienda don José Castán Tobeñas. (15)
La vida y supervivencia del derecho civil en aquellos lu-gares en que coexiste con el derecho común anglosajón ha sido y es objeto de preocupación y consideración por juristas de diversas procedencias. Además de los cuatro trabajos antes citados de Castán, Trías, Silving y Smith, véanse Baudouin, “Le Code Civil Quebecois: Crise de Croissance ou Crise de Vieillese,” 44 Can. B. Rev. 391 (1966); Azard, “Le Probleme Des Sources Du Droit Civil Dans La Province de Quebec,” 44 Can. B. Rev. 417 (1966); Hood, “Louisiana and the Civil Law: A Crossroad in Louisiana History,” 22 La. L. Rev. 709 (1962); Tate, “Techniques of Judicial Interpretation in Louisiana” 22 La. L. Rev. 727 (1962); Ortiz, “El Derecho Como Vehículo de Expresión de Nuestra Cultura,” 5 Rev. C. Abo. P.R. 133 (1940); Rodríguez Ramos, “Reexamen del Precedente Judicial en Puerto Rico,” 15 Rev. C. Abo. P.R. 7 (1954); Muñoz Morales, Reseña Histórica y Anotaciones al Código Civil de Puerto Rico, 1947; Muñoz Morales, Compendio de Legislación Puertorriqueña y sus Precedentes, 1948; Rodríguez Ramos, “Breve Historia de los Códigos Puertorriqueños,” 19 Rev. Jur. U.P.R. 233 (1950); Fried-*943mann, W., “Stare Decisis at Common Law and Under the Civil Code of Quebec,'” 31 Can. B. Rev. 723 (1953).
Resumiendo: Como cuestión de derecho yerra la opinión mayoritaria al concluir que el Art. 11 del Código Civil es meramente facultativo, pues el mismo es imperativo. Esto lo sostiene su propia letra clara y explícita, su historial y la doctrina, española y extranjera.
Como cuestión de política pública, tanto en el orden cons-titucional como en el orden jurídico, dicha opinión mayori-taria es objetable pues es contraria a nuestro sistema consti-tucional de legislar — que fija primordialmente esta función en el organismo legislativo y además le hace lesión a nuestro sistema de derecho civil al introducir el modo de enmendar el Código mediante casos, modo propio de otros sistemas de dere-cho pero que mal cuadra al nuestro.
Creo que para conseguir mediante una opinión una pe-queña reforma al Art. 11 del Código Civil, el Tribunal no debe comprometer dos valores de primer orden en la vida puertorriqueña: (1) nuestro sistema constitucional de legislar y (2) nuestro derecho civil y su propia e inherente metodolo-gía jurídica.

Rabel, The Conflict of Laws, Vol. 2 (ed. 1960) pág. 488. En la edición de 1947, pág. 486.


 Podemos trazar brevemente así los antecedentes del Art. 11 de nuestro Código Civil: Art. 11 Código Civil español (1888); Novísima Recopilación, Libro X, Título XX, Ley 18 (1805); Las Partidas, Partida III, Título 18, Ley 111 (1256-1265); los estatutarios, especialmente Bartolo, siglo XII.


V. 6 Vand. L. Rev. 533-542. V. también Lorenzen en 20 Yale L.J. 432.


No solamente opinan así los tratadistas de derecho civil sino que eminentísimos juristas del derecho común anglosajón han concluido lo mismo. V.g. Pound, “It [legislation] is the characteristic mode of lawmaking in matured. systems.” — The Formative Era of American Law (1938) pág. 71.


Cuán necesario es para el Juez tener un claro concepto de la teoría política democrática para distinguir la línea que separa la adjudica-ción de la legislación. Como señala Frankfurter en su ya clásico ensayo, la única salvaguarda que evita que el Juez se exceda de sus límites judi-ciales es su propia conciencia alerta y entrenada. Véase “Some Reflections on the Reading of Statutes,” 47 Col. L. Rev. 527 (1947). Sobre la teoría política democrática véase Coker, Recent Political Thought, Cap. X “The Democratic Tradition” y Cap. XIX “Law and the State,” (1934); Locke, Second Treatises of Civil Government (1690); Lindsay, A. D., The Modern Democratic State (1943) ; Mill, John Stuart, Representative Government (1861); Bentham, A Fragment on Government (1776); Finer, Theory and Practice of Modern Government, ed. rev. 1960; Friedrich, Constitutional Government and Democracy, ed. rev. 1950. V. también, Hand, L., “Sources of Tolerance,” 79 U. Pa. L. Rev. 1, 12 (1930), reimpreso en The Spirit of Liberty (ed. Dillard 1952) págs. 66, 81.


 Abundan los casos del Tribunal Supremo de los Estados Unidos en donde esto se reconoce. Para una reciente expresión de dicho Tribunal véase Switzerland Assn. v. Horne’s Market, 385 U.S. 23, 25, 35 L.W. 4001 (1966). Allí al sostener una pieza legislativa el Tribunal Supremo usó estas palabras: “We see no other way to protect the integrity of the congressional policy . . .” Bien se ha dicho: “In the day-to-day working of our democracy it is vital that the power of the non-democratic organ of our Government be exercised with rigorous self-restraint.” 335 U.S. 555.


 Véase sobre esto, Castán, La Formulación Judicial del Derecho, ed. 1954, pág. 116 y Del Vecchio, Filosofía del Derecho, trad. de Recaséns, t. 1, pág. 309 (1929).


 Silving, Helen, “Stare Decisis in the Civil Law and in the Common Law,” 35 Rev. Jur. U.P.R. 195 (1966); Castán, “En Torno al Derecho Civil de Puerto Rico,” 26 Rev. Jur. U.P.R. 7 (1956).


35 Harv. L. Rev. 113.


 Romero, obra citada, pág. 294.


 Alonso, Raíael, Comentario al caso de Hernández v. Cuevas Viret y Asociación de Empleados resuelto en 27 de junio de 1963, 33 Rev. Jur. U.P.R. 451, 469 (1964).


 Digo “derecho común anglosajón” cuando me refiero al “common law” para distinguirlo del derecho común de los países europeos-continen-tales. El propio Código Civil español reconoce el Derecho Común Español, Arts. 15 y 1976. El conocido tratado de Derecho Civil de Castán se titula Derecho Civil Español, Común y Foral. Un autor escocés se expresa como sigue:
“I decline to regard the expression ‘common law’ as the monopoly of Anglo-American lawyers. All European civilian systems have had their common law, and in the era before codification there was virtually a common law of Europe.” — Smith, “The Preservation of the Civilian Tradition in Mixed Jurisdiction,” en Civil Law in the Modern World, Yiannopoulos, Ed. (1965) pág. 3, reimpreso en 35 Rev. Jur. U.P.R. 263, 266 (1966).
Véanse además, Castán, obra citada, Tomo 1, Vol. 1 (1962) pág. 129; Sánchez Román, Estudios de Derecho Civil, Tomo 1 (1899) pág. 67.


 “En Torno al Derecho Civil de Puerto Rico,” 26 Rev. Jur. U.P.R. 7, 17 (1956).
Ya anteriormente nos hemos ocupado, aunque ligeramente, de nuestro deber ineludible de ir elaborando “una síntesis” de los dos sistemas jurí-dicos antes mencionados. Barreras v. Santana, 87 D.P.R. 227 res. en 8 febrero 1963 y el escolio número 1 de dicha opinión.


 Trías Monge, “Derecho y Justicia en Puerto Rico,” 25 Rev. C. Abo. P.R. 417, 418 (1965).


 Trabajo citado en el escolio 11.